DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on August 23, 2022. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on August 23, 2022 has been entered. 

Status of the Claims

This office action is prepared in response to a Request for Continued Examination filed on August 23, 2022 submitting amended claims and remarks relating to U.S. Patent Application 17/406,347 filed on August 19, 2021.  Provisional Application No. 63/068,034 was filed on August 19, 2020.  Claims 1, 9, 17 and 23 are amended. Claims 1 - 30 are pending and have been examined. This action is non-final.         

   Response to Arguments

Applicant’s Remarks submitted on August 23, 2022 have been fully considered, however, are not persuasive. With respect to the Section 101 rejection, Applicant asserts that there is no judicial exception explicitly recited in the claims and that the claims are not abstract in that they are directed to systems and computer-implemented methods for electronically verifiable continual, real-time order message handling for electronic auctions. (Remarks, pp. 11 -13). Examiner respectfully disagrees. The claims relate to electronic auctions. (See Section 101 rejection below). Applicant further asserts that the claims integrate any alleged judicial exception into a practical application in that the claim steps: receiving electronic order messages; analyzing by parsing to extract predetermined electronic data elements and identifying from the electronic data elements requests to participate in an electronic auction; verifying characteristics from the extracted data elements of a specific order; routing continually and in real time electronic order messages to one or more destinations and permitting the order to participate in an electronic auction at a scheduled auction time amount to an improved method of electronic message handling, improved auction process handling and improved overall efficiency of computer resources of the special computer platform. Applicant cites to Specification Paragraphs 35, 33, 34 and 76 in support of its assertion. (Remarks, pp. 15-19). Examiner respectfully disagrees. There is no technical explanation in the Specification, as required by the 2019 PEG, of an asserted technical improvement. Regarding Applicant’s reference to Specification Paragraph 35, the recited computer platform is a general purpose computer trading system. The components are recited at a high level and are used as tools to implement the abstract idea. Regarding Applicant’s reference to Specification Paragraph 33, permitting orders for entities with previously unregistered securities to participate in the auction is an abstract element. (See Section 101 rejection below). Specification Paragraph 34 (“In this manner, system 100 of the present disclosure may increase the liquidity for the auction (e.g., by increasing the number of orders to be potentially matched), may increase the likelihood of generating matched orders and may decrease the likelihood of storing a number of unmatched orders responsive to the auction (thereby decreasing the number of unmatched orders that may need to be stored and further processed either internally or externally.”) acknowledges that the claimed method is an improvement of business process, not a technical solution.	Applicant further asserts that the claims recite significantly more in that the claims cannot possibly be construed as well-understood, routine and conventional and cites to Berkheimer to support its assertion that factual evidence is required to support that the claims are well-understood, routine and conventional. (Remarks, pp. 19-20). Examiner respectfully disagrees. Applicant’s argument is moot in that the examiner has not concluded in Step 2A Prong 2, that there are additional elements that are considered to be insignificant extra solution activity. Therefore, there is no need in Step 2B to provide Berkheimer evidence. The Section 101 rejection is maintained.
Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 30 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 16 are directed to a system. Claims 17 – 30 are directed to a method. Therefore, on its face, each of Claims 1 – 30 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system comprising: one or more entity systems; and a computer platform comprising at least one processor and non-transitory memory, the computer platform configured to communicate with the one or more entity systems via one or more computer networks, the computer platform configured to: receive one or more electronic order messages from among the one or more entity systems, at least one message among the one or more electronic order messages including an order of a predetermined order type comprising sell order information associated with an entity having securities not previously registered for transactions with the computer platform; analyze, continually and in real-time, the received one or more electronic order messages by: parsing the one or more electronic order messages to extract one or more predetermined electronic data elements from among one or more of a message header and a message body, and identifying from among the extracted one or more predetermined electronic data elements of  the one or more electronic order messages, one or more requests for participation in an electronic auction associated with the computer platform, the one or more requests including auction-only order information, at least one request among the one or more requests including the order of the predetermined order type; verify, continually and in real-time, responsive to said identify, one or more characteristics from among said extracted data elements of the order of the predetermined order type; 
route, continually and in real time, the one or more electronic order messages to one or more destinations, responsive to said analyze and said verify, including routing the order of the predetermined order type to an order book storage structure prior to the electronic auction; determine, at a scheduled auction time, an auction price for the electronic auction; determine, at the scheduled auction time, whether the sell order information in the order of the predetermined order type meets at least one predetermined auction condition based on the auction price; when the sell order information meets the at least one predetermined auction condition and the one or more characteristics of said order is verified: permit the order to participate in the electronic auction, such that the order is executed in full in the electronic auction via an auction engine of the computer platform; and when the sell order information does not meet the at least one predetermined auction condition: cancel the electronic auction. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves receiving order messages, including an order of a predetermined order type comprising sell order information associated with an entity having securities not previously registered for transactions, identifying from the order messages requests for participation in an auction, determining an auction price and permitting participation if the order information meets the predetermined auction condition and cancelling the auction if it does not, which amount to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 17 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system comprising: one or more entity systems; and a computer platform comprising at least one processor and non-transitory memory, the computer platform configured to communicate with the one or more entity systems via one or more computer networks, the computer platform configured to: receive one or more electronic order messages from among the one or more entity systems, at least one message among the one or more electronic order messages including an order of a predetermined order type comprising sell order information associated with an entity having securities not previously registered for transactions with the computer platform; analyze, continually and in real-time, the received one or more electronic order messages by: parsing the one or more electronic order messages to extract one or more predetermined electronic data elements from among one or more of a message header and a message body; identifying, from among the extracted one or more predetermined electronic data elements of the one or more electronic order messages, one or more requests for participation in an electronic auction associated with the computer platform, the one or more requests including auction-only order information, at least one request among the one or more requests including the order of the predetermined order type; verify, continually and in real-time, responsive to said identify, one or more characteristics from among said extracted data elements of the order of the predetermined order type; route, continually and in real time, the one or more electronic order messages to one or more destinations, responsive to said analyze and said verify, including routing the order of the predetermined order type to an order book storage structure prior to the electronic auction; determine, at a scheduled auction time, an auction price for the electronic auction; determine, at the scheduled auction time, whether the sell order information in the order of the predetermined order type meets at least one predetermined auction condition based on the auction price; when the sell order information meets the at least one predetermined auction condition and the one or more characteristics of said order is verified: permit the order to participate in the electronic auction, such that the order is executed in full in the electronic auction via an auction engine of the computer platform; and when the sell order information does not meet the at least one predetermined auction condition: cancel the electronic auction. The additional elements recited in the Claim 1 are underlined above. The message handling system and electronic auction system for entities not previously registered are recited at a high level. The order router is functioning in its ordinary capacity. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (the one or more entity systems are configured to transmit the one or more electronic order messages to the computer platform over the one or more computer networks via at least one data feed), Claims 3 and 18 (the auction engine is configured to perform the electronic auction when said order of the predetermined order type is permitted to participate, to generate at least one matched order from among the one or more requests for participation),  Claims 4 and 19 (the computer platform is configured to perform an allocation of the one or more requests for participation, the allocation including one or more of ranking and pricing the one or more requests for participation based on the auction price), Claims 5, 6 and 20 (parsing, by the computer platform, the at least one message to identify said order of the predetermined order type based on at least one order type indication in the least one message; and verifying, by the computer platform, the one or more characteristics comprising one or more order characteristics and at least one entity characteristic of the identified order), Claims 7 and 21 (the one or more order characteristics include one or more of an order type indication comprising a limit on open indication, a price indication within a price range indicated in a registration statement associated with the entity, a size indication matching a size indicated in the registration statement, and a value indication matching a value indicated in the registration statement, and the at least one entity characteristic includes a message sending indication comprising a designated broker dealer entity previously registered with the computer platform), Claims 8 and 22 (the at least one predetermined auction condition includes one or more of the auction price being within a price range indicated in a registration statement associated with the entity, the order of the predetermined type being present in the electronic auction and the auction price fully executing the order of the predetermined order type in the electronic auction), Claims 9 and 23 (the at least one auction includes an opening auction for direct limit orders), Claims 10 and 24 (the computer platform is configured to perform a verification of one or more message characteristics of each message of the one or more electronic order messages), Claims 11 and 25 (verification includes one or more of a risk check evaluation, an evaluation of order type, an evaluation of one or more order characteristics and an evaluation for at least one of missing data and incorrect data), Claims 12 and  26 (the computer platform is configured to generate at least one outgoing message to at least one destination entity for at least one among the one or more electronic order messages responsive to the verification), Claims 13 and 27 (the computer platform is configured to route at least one electronic message among the one or more electronic messages to an order book storage structure or an execution destination responsive to the verification),       Claims 14 and 28 (the computer platform is configured to store the order of the predetermined order type in an order book storage structure, prior to the electronic auction, when another order of the same predetermined order type does not exist on the order book storage structure), Claims 15 and 29 (entity having the securities not previously registered for transactions with the computer platform includes a registration statement issued by a regulatory authority entity) and Claims 16 and 30 (the computer platform is further configured to generate an interactive graphical user interface (GUI) comprising one or more user tools on a display of a computing device, the computer platform configured to receive one or more user inputs via one or more user tools of the interactive GUI, associated with the electronic auction further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 - 30 are not patent eligible. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694